Citation Nr: 0009408	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-12 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to reimbursement of medical expenses incurred for 
private hospital care rendered from November 24, 1997, 
through December 1, 1997, other than emergency room fees.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran has a total disability permanent in nature 
from a service-connected disability involving a right thigh 
amputation, effective from May 1969; in a December 1997 
rating decision, the veteran was granted a 100 percent rating 
for a service-connected coronary artery bypass graft with 
myocardial infarction and hypertension.

2.  On November 24, 1997, the veteran was admitted to Roane 
General Hospital; the final diagnosis was acute anterior wall 
myocardial infarction; the veteran was discharged on December 
1, 1997.

3.  Payment or reimbursement of the hospital care at Roane 
General Hospital was not authorized by the VA prior to the 
hospitalization.

4.  In March 1998, the RO approved reimbursement of the fees 
incurred for the emergency room visit on November 24, 1997.

5.  There is no evidence of an application, formal or 
informal, for admission of the veteran to a non-VA hospital 
at the expense of VA that was made within 72 hours after the 
veteran's admission to Roane Hospital. 

6.  Following the initial day of the veteran's emergency 
treatment at Roane Hospital, there is no evidence that VA or 
other Federal facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the costs of 
private hospital care rendered from November 24, 1997 through 
December 1, 1997, other than emergency room fees, have not 
been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 17.52, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that the VA 
should reimburse him for expenses incurred at the Roane 
General Hospital, for a period of hospitalization from 
November 24, 1997 through December 1, 1997, for treatment for 
a service-connected disability.  During the pendency of this 
appeal, in a March 1998 determination the RO notified the 
veteran that he was being reimbursed for the emergency room 
treatment on November 24, 1997.  However, the remaining days 
of hospitalization have not been reimbursed by the RO and are 
the subject of this appeal.

The law provides, in pertinent part, that when VA facilities 
are not capable of furnishing the care or services required, 
the Secretary, as authorized under 38 U.S.C.A. § 1710, may 
contract with non-VA facilities in order to furnish hospital 
care for the following:  for a veteran for the treatment of a 
service-connected disability; for a disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; for a disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability; and for medical emergencies that pose a 
threat to the life or health of a veteran who is receiving 
medical services in a VA facility or nursing home care under 
section 1720.  38 U.S.C.A. §§ 1703(a), 1728(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 17.52(a)(1) (1999).  

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. 
§ 17.54.  In the case of an emergency which existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran or by others in his or her behalf is dispatched to 
the VA within 72 hours after admission.  38 C.F.R. 
§ 17.54(a). 

Moreover, in the case of veterans who are entitled to VA care 
but are forced to obtain treatment at a non-VA facility, the 
Secretary may, under certain circumstances, reimburse 
veterans for the reasonable value of such care or services 
for which such veterans have made payment.  38 U.S.C.A. 
§ 1728(a).  However, such reimbursement is only available 
where:  (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof for an adjudicated service-
connected disability, for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, for any disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability, or for any illness or injury in the 
case of a veteran who is participating in a rehabilitation 
program under Chapter 31 of Title 38, United States Code and 
who meets other criteria; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical, or treatment would have been refused.  38 
U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (formerly 38 C.F.R. 
§ 17.80).  The United States Court of Appeals for Veterans 
Claims (Court) has held that all three of the foregoing 
statutory requirements must be met before reimbursement can 
be authorized.  Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

According to a December 1997 rating decision, service 
connection is in effect for the following disabilities:  
coronary artery bypass graft with myocardial infarction and 
hypertension, rated as 100 percent disabling from December 
1997; amputation, right thigh with fracture, right pelvis, 
residuals, shell fragment wound, rated as 90 percent 
disabling; avulsion, left thigh muscles, rated as 30 percent 
disabling; loss of one third of penis with complete loss of 
corpus spongiosum, rated as 20 percent disabling; right 
orchiectomy, rated as 10 percent disabling; chronic low back 
pain with scoliosis, rated as 10 percent disabling; 
resection, jejunum with prior colostomy, rated as 
noncompensable; shell fragment wound scar, left wrist, rated 
as noncompensable; and scar, left eye, post operative cyst, 
rated as noncompensable.

A review of the facts of this case reveals that on November 
24, 1997, the veteran was admitted to the Roane General 
Hospital.  Upon admission, he was diagnosed with ventricular 
fibrillation secondary to acute myocardial infarction.  The 
hospital discharge summary report reflects that the veteran 
was discharged on December 1, 1997, and the final diagnosis 
included an acute anterior wall myocardial infarction.  

According to the record, the day after the veteran was 
admitted to Roane General Hospital, a social worker contacted 
a VA Fee Basis clerk, for the purpose of informing them that 
the veteran was in Roane Hospital.  Notes from that phone 
call, recorded by the Fee Basis clerk, indicate that the 
caller was told that doctor-to-doctor contact was needed, but 
the caller indicated that she just wanted to let the VA know 
that the veteran was admitted.  The Fee Basis clerk told the 
caller that they would not be able to authorize payment.  On 
December 1, 1997, another call was made to the Fee Basis 
clerk.  The caller, a social worker, indicated that the 
veteran did not want to be transferred to a VA hospital.  The 
Fee Basis clerk explained to the caller that the whole point 
of notification was for payment approval, and that a doctor 
had to be contacted.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

The record also contains a March 1998 statement from the 
treating physician, Pedro N. Ambrosio, M.D., who indicates 
that after the veteran was admitted to Roane General 
Hospital, the admitting office contacted the VA, and he also 
tried to contact the VA while at the same time trying to 
stabilize the veteran.  Dr. Ambrosio indicated that several 
phone calls were made to the VA, but that he received no 
return calls from VA physicians.  The Board notes that 
despite Dr. Ambrosio's comments, there does not appear to be 
any record of phone calls by him. 

In March 1998, the veteran was notified that he had been 
approved reimbursement of the emergency room costs incurred 
on November 24, 1997, at the Roane General Hospital, but his 
claim for reimbursement for the remainder of the hospital 
expenses from that period of hospitalization was denied, on 
the basis that VA or other federal facilities were feasibly 
available.  The veteran disagreed with that determination and 
initiated this appeal.

In the veteran's substantive appeal, received in August 1998, 
he stated that he has no recollection of ever being asked to 
decide whether he wanted to be transferred to a VA hospital, 
during his hospitalization at Roane General Hospital.  The 
veteran stated that there "is no indication that this was 
ever a point of discussion at any later period of my 
admission, nor do I recall any such discussion."  In a 
statement from the veteran's wife, received in November 1998, 
she indicated, essentially, that at the time of the veteran's 
hospitalization, her primary concern was his health and 
recovery.  She stated that she was unaware that anyone had 
called the VA and said he (the veteran) did not wish to be 
transferred.  She indicated that neither she nor her husband 
(the veteran) was contacted regarding their wishes.

The Board has reviewed all the evidence of record pertaining 
to this claim, as well as the veteran's and his wife's 
contentions.  However, for the reasons set forth below, the 
Board finds no legal basis to grant the veteran's claim, and 
his appeal must be denied.  

Initially, the Board notes that there is no evidence in the 
claims file, nor is it contended otherwise by the veteran, 
that prior authorization had been obtained from the VA for 
the veteran to receive private hospital treatment at the VA's 
expense.  See 38 C.F.R. § 17.54.  The Board recognizes that 
at the time of the veteran's admission to Roane General 
Hospital, it was an emergency situation.  Nevertheless, the 
record is negative for evidence of a request made to the VA 
within 72 hours after the veteran's admission, for 
authorization of medical treatment at Roane General Hospital 
at VA expense.  See 38 C.F.R. § 17.54(a).  In fact, according 
to the notes of record from the phone calls made to the Fee 
Basis clerk during the veteran's admission, there was no 
request for approval of VA payment for the hospital expenses, 
other than for prescriptions, and there was no request made 
for a transfer to a VA hospital.  Moreover, those notes 
indicate that the veteran did not wish to be transferred to a 
VA hospital.  In short, as there is no evidence of a request 
for VA authorization for treatment at a private hospital at 
VA expense, made within the first 72 hours of the veteran's 
admission, there is no basis for granting the veteran's claim 
under 38 U.S.C.A. § 1703.  

Although the veteran's claim does not prevail under 
38 U.S.C.A. § 1703, the Board will examiner whether there is 
a basis to grant his claim under 38 U.S.C.A. § 1728, for 
reimbursement of medical expenses.  Initially, the Board 
reiterates that the veteran has already been reimbursed for 
the emergency room expenses incurred in November 1997.  
However, in terms of the period of hospitalization following 
the initial emergency treatment, the Board finds that the 
requirements of 38 U.S.C.A. § 1728 are not met.  In that 
regard, while the Board acknowledges that the veteran was 
being treated for a service-connected disability, there is no 
evidence of record that VA or other Federal facilities were 
not feasibly available, after the initial emergency 
treatment.  The Board notes that in February 1998, this case 
was reviewed by a VA doctor, working as the Associate Chief 
of Staff/Ambulatory Care Section, who denied the veteran's 
claim for reimbursement of private hospitalization expenses, 
other than emergency room treatment.  The VA doctor stated 
that no contact had occurred between the physician at Roane 
General hospital and the VA medical center.  He further 
stated that they would cover emergency room fees, but that 
they could have cared for the veteran's condition at that VA 
hospital.

Thus, in light of the foregoing, the Board finds that the 
evidence reflects that although the veteran was treated for a 
service-connected disability, VA facilities were feasibly 
available to treat the veteran's condition, after his initial 
emergency treatment.  However, apparently no requests were 
made to transfer the veteran to a VA facility, and the 
veteran may have indicated at the time that he did not wish 
to be transferred.  The Board acknowledges the veteran's 
contentions that he has no recollection of discussing 
transfer to a VA hospital while he was being treated at Roane 
General Hospital.  Nevertheless, VA law indicates that 
reimbursement is only available under limited circumstances, 
including a finding that VA or other Federal facilities were 
not feasibly available.  In the present case, a VA doctor 
indicated in a February 1998 statement that the veteran could 
have been treated at that hospital.  In short, as the veteran 
fails to meet one of the three requirements of 38 U.S.C.A. 
§ 1728(a), his claim for reimbursement of medical expenses 
incurred for private hospital care rendered from November 24, 
1997 through December 1, 1997, other than emergency room 
costs, must be denied.  See 38 C.F.R. § 17.120; Malone, 10 
Vet. App. 539, 542 (1997).


ORDER

The veteran's claim for entitlement to reimbursement of 
medical expenses incurred for private hospital care, other 
than emergency room treatment, rendered from November 24, 
1997 through December 1, 1997, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

